Citation Nr: 0202294	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  98-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for radiation proctitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the December 1997 rating decision, the RO awarded 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
radiation proctitis and established a 10 percent disability 
rating effective from the date of the February 1997 claim, 
which the veteran timely appealed.  In a March 2001 rating 
action, the RO increased the disability evaluation to 30 
percent effective from the date of the claim.  

The case returns to the Board following a remand to the RO in 
April 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's radiation proctitis is manifested by 
consistent complaints of rectal bleeding with bowel movements 
or blood in stool, reports of almost daily fecal 
incontinence, and description of regular stool seepage.  The 
veteran has a prescription for adult diapers to use one to 
four times a day.  There is no total loss of sphincter 
control.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for radiation 
proctitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.114, Diagnostic Code 7332 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1997 rating decision, April 1998 statement of the 
case, and supplemental statements of the case dated through 
April 2001, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, by letter dated in March 2001, the RO 
advised the veteran of the enactment of the VCAA, the 
evidence currently of record, and the evidence still required 
to adjudicate the claim.  The veteran did not respond to the 
RO's request for additional evidence.  

With respect to the duty to assist, the RO has secured VA 
treatment records, medical examinations, and relevant private 
records as authorized by the veteran.  Although the claims 
folder reveals that personnel at the VA medical center in 
Long Beach have been unable to locate some of the veteran's 
records, the claims folder contains the VA treatment records 
for the relevant time period, i.e., from February 1997 to the 
present.  Thus, the Board finds no reasonable basis for 
searching further for the missing records.  Finally, the 
veteran and his representative have had the opportunity to 
submit additional evidence and argument in support of the 
claim.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board is also satisfied as to compliance with its 
instructions from the April 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

In his February 1997 claim, the veteran stated that he 
sustained disability from radiation therapy provided for 
prostate cancer.  He had bleeding and loss of bowel control.  

The veteran underwent a VA examination in April 1997.  He had 
undergone radiation therapy for prostate cancer from June to 
August 1994.  Thereafter, he had intermittent marked symptoms 
of loose bowel movements, constipation, and blood in stools.  
He also had several incidents of fecal incontinence.  Prior 
colonoscopy showed radiation proctitis of the colon.  On 
physical examination, the prostate was slightly tender and 
the sphincter was slightly patulous, with 1+ sphincter tone.  
Examination also revealed some external hemorrhoids.  The 
diagnosis included radiation proctitis following radiation 
therapy with occasional fecal incontinence and rectal 
bleeding.   

During the July 1998 VA examination, the veteran gave a 
history of rectal bleeding with nearly every bowel movement, 
major fecal incontinence once or twice a month, and minor 
fecal incontinence about every other day.  He used folded 
toilet tissue for protection.  Rectal examination was 
negative for external hemorrhoids.  The anus was stenotic and 
painful, which limited rectal examination.  Testing was 
hemoccult positive.  The diagnosis included radiation 
proctitis with anal stenosis and minor and major fecal 
incontinence.  The veteran described pain in the lower 
abdomen and rectum that worsened because of a tendency to 
strain at stool.  

In a January 1999 statement, the veteran indicated that he 
had irregular, involuntary bowel movements and occasional 
hemorrhage.  Regular pads helped on a daily basis; however, 
they were insufficient when he hemorrhaged or had a massive 
bowel movement.  

The veteran was afforded another VA examination in June 2000.  
The examiner reviewed the claims folder and medical records 
for the examination.  The veteran reported developing rectal 
bleeding following radiation therapy that continued to the 
present.  There was usually "dried blood" mixed with a 
bowel movement, but every one to three months he had 
spontaneous blood per rectum, which was painless.  The 
veteran also described intermittent diarrhea alternating with 
constipation.  The diarrhea was rather severe and could lead 
to soiling his clothes, once a week to once a month.  
Constipation could last several days.  In addition, the 
veteran had regular stool seepage, which he controlled with 
toilet paper.  The diagnosis was proctitis.  The examiner 
explained that symptoms of rectal bleeding and seepage of 
stool were typical of radiation proctitis, but symptoms of 
alternating constipation and diarrhea were not.  He noted 
that previous sigmoidoscopy showed mild proctitis and 
recommended a repeat study.  

An October 2000 statement from the veteran's VA physician 
indicated that he had a prescription for adult diapers for 
fecal incontinence due to bowel problems.  A copy of the 
prescription for adult diapers provided for use of one to 
four per day for fecal incontinence mostly due to radiation 
proctitis.  

The February 1998 VA examination included no abnormal 
findings related to the radiation proctitis.  Private medical 
records dated from April 1998 to November 1999 generally 
reflected only continued intermittent complaints of rectal 
pain and bleeding and fecal incontinence.  There was no 
specific treatment and no findings on examination.  

Throughout the development of the claim, the RO secured VA 
medical records dated through April 2000.  Those records 
disclosed consistent complaints of rectal bleeding, 
particularly with bowel movements, and constipation and 
diarrhea.  There was no evidence of significant worsening or 
improvement with treatment.  Examination occasionally 
revealed bleeding.  Stool intermittently tested positive for 
occult blood.  On examination in September 1995, the anal 
canal was very tender with fibrosis but without gross 
stricture.  In October 1995, there was severe tenderness on 
examination.  Examination in January 1997 revealed ulcer 
around the anal area.  Colonoscopy performed during the 
veteran's January 1997 to February 1997 hospitalization 
showed marked radiation proctitis.  During the April 1997 to 
May 1997 hospitalization, the veteran experienced one episode 
of bright red blood per rectum.  There was no recurrence, 
though there were subsequent streaks of blood in stool.  
Notes dated in August 1997 indicated that the veteran's last 
episode of rectal bleeding was about one month ago.  

VA records dated in March 1998 included complaints of almost 
daily bowel incontinence, as well as continued intermittent 
blood in stool or bleeding with bowel movements.  Rectal 
examination in July 1998 was limited due to pain, but 
revealed tight sphincter tone.  Sigmoidoscopy performed in 
October 1998 showed mild erythematous changes consistent with 
proctitis.  In July 1999, the veteran related that he was 
sometimes unable to control his bowel movements.  He 
continued to report incontinence and rectal bleeding in 
August 1999.  Rectal examination at that time was incomplete 
due to tenderness.  In April 2000, the veteran continued to 
have intermittent bright red blood per rectum without pain 
for years.  Rectal examination revealed normal sphincter 
tone.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If the veteran disagrees with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The radiation proctitis is currently evaluated as 30 percent 
disabling by analogy to Diagnostic Code (Code) 7332, rectum 
and anus, impairment of sphincter control.  38 C.F.R. § 
4.114.  A 30 percent rating is assigned when there is 
occasional involuntary bowel movements, necessitating wearing 
of a pad.  A 60 percent rating is warranted when there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  When there is complete loss of sphincter control, 
a 100 percent evaluation is in order.  

Code 7333, stricture of the rectum and anus, provides for a 
30 percent rating when there is moderate reduction of lumen 
or moderate constant leakage.  A 50 percent rating is 
assigned when there is great reduction of lumen or extensive 
leakage.  If the stricture requires colostomy, a 100 percent 
rating is warranted.  Review of the evidence is negative for 
actual stricture, though sphincter tone is generally tight 
and the area tender, resulting in limited ability to perform 
a rectal examination.  The Board finds that Code 7333 is 
possibly applicable as analogous to the veteran's disability.  
38 C.F.R. § 4.20.  

The Board observes that there are a number of other 
diagnostic codes that may potentially be applied to the 
veteran's disability.  For example, Code 7319, irritable 
colon syndrome, evaluates disability involving diarrhea and 
constipation.  Several other diagnostic codes refer to Code 
7319 for rating purposes.  See 38 C.F.R. § 4.114, Codes 7325, 
7326, and 7327.  However, the June 2000 VA examiner stated 
that such symptoms were not typical of radiation proctitis.  
Moreover, by separate rating decision dated in September 
2000, the RO denied service connection for a disorder of 
alternating diarrhea and constipation.  Although the rating 
criteria for Code 7330, fistula of the intestine, address 
fecal discharge, the Board does not find that disorder 
particularly analogous to inflammation of the rectum.  Rectal 
bleeding is considered in Code 7336, hemorrhoids.  However, 
there is no compensation in effect for hemorrhoids.  In any 
event, the maximum evaluation is 20 percent, less than the 
veteran's current rating.  The Board therefore finds that 
none of these diagnostic codes is applicable here.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Given the veteran's description of loss of bowel control and 
no evidence of actual physical stricture, the Board will 
continue to evaluate the disability under Code 7332.  The 
evidence is this case reveals consistent complaints of rectal 
bleeding with bowel movements or blood in stool.  Although 
the veteran describes having fecal incontinence almost daily, 
there is no objective evidence confirming frequency.  The 
veteran also describes suffering regular stool seepage during 
the June 2000 VA examination.  Again, however, there is no 
medical confirmation as to extent of leakage.  The veteran 
does have a prescription for adult diapers to use one to four 
times a day.  Clearly, though, the veteran has not lost 
sphincter control.  Resolving doubt in the veteran's favor, 
the Board finds that the evidence supports a no more than a 
60 percent disability rating for radiation proctitis.  
38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.114, Code 7332.      
  
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 60 percent disability rating for 
radiation proctitis is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

